Citation Nr: 1729243	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO. 12-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable disability rating for retropatellar pain syndrome, left knee.

2. Entitlement to an initial compensable disability rating for retropatellar pain syndrome, left knee.

3. Entitlement to an initial compensable disability rating for right hip strain, status post pelvic fracture.

4. Entitlement to an initial compensable disability rating for left hip strain, status post pelvic fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

These matters were previously before the Board in February 2015, and, in January 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision after finding that VA had not adequately assisted the Veteran. In March 2016, the Board remanded this matter in order to comply with the Court's remand instructions. In April 2017, the Board remanded this matter for new VA examinations.

The Veteran's claims have since returned to the Board for further consideration.


FINDING OF FACT

The Veteran failed, without good cause, to respond to a request for a scheduled VA examination in conjunction with her claims for higher ratings for her bilateral knee and bilateral hip disabilities. 



CONCLUSION OF LAW

The claims for compensable ratings for bilateral knee and bilateral hip disabilities are denied on the basis of failure to report for a VA medical examination. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

In August 2010, the RO granted service connection and assigned non-compensable ratings for retropatellar pain syndrome in the Veteran's right knee and left knee. The RO also granted service connection and assigned a non-compensable ratings for left hip and right hip strain, status post pelvis fracture. The Veteran asserted the VA examination was not complete because x-rays were not taken. The RO directed that a new examination should be scheduled to obtain x-rays of both hips and knees.

The Veteran underwent a hip and thigh disability VA examination in June 2012.
In June 2012, the RO continued to deny compensable ratings for the Veteran's bilateral hip strain and bilateral knee retropatellar pain syndrome. In response, the Veteran perfected the Veteran's appeal to the Board. In February 2015, the Board denied entitlement to initial compensable ratings for the Veteran's bilateral knee disabilities and for the Veteran's bilateral hip disabilities. The Veteran appealed to the Court.

The Court vacated the Board's decision and remanded the claims for new VA examinations. In March 2016, the Board remanded the case to the RO, however the mailings were sent to an incorrect address. In April 2017, using the Veteran's current address, the Board remanded the case to the RO to schedule the examinations.

Pursuant to the Board's April 2017 remand, the RO scheduled a VA examination for the Veteran, although the Veteran ultimately failed to appear for the examination. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's April 2017 remand. Stegall v. West, 11 Vet. App. 268 (1998).

On April 14, 2017, the Agency of Original Jurisdiction sent a request to the Denver VA Medical Center (VAMC) for the Veteran to be scheduled for an examination.

In connection with the Veteran's claims, a VA examination was scheduled in May 2017; however, VA received notification on May 17, 2017, that the Veteran failed to RSVP for her scheduled VA examination at the Denver VAMC. 

On May 31, 2017, VA received an address verification noting the Veteran's current address, which was the same address on record.

On June 1, 2017, VA issued a supplemental statement of the case (SSOC) to the Veteran, which was sent to her address on record. In it, VA provided the Veteran with the provisions of 38 C.F.R. § 3.655, which explained that a claim for an increased rating would be denied if a claimant failed to appear for an examination. See p. 10-11. The provisions included that evidence of good cause could be shown for the failure to report for an examination. 

On July 10, 2017, the Board received an Appellate Brief from the Veteran's representative that acknowledged that the Veteran failed to schedule or report for a VA examination and did not attempt to establish good cause for the failure to respond to the scheduling requests.

The Board notes that none of the mailings sent to the Veteran at her address on record in conjunction with the April 2017 remand were returned as undeliverable.

With respect to the Veteran's failure to report for examination, the Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, there is no indication in the record that mail sent to the Veteran was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a new VA examination. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."). 

Furthermore, the June 2017 SSOC also informed the Veteran of her failure to report and there being no showing of good cause in the record for her failure to report. The SSOC also stated the provisions for failure to report for a VA exam, including that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655. Thus, the Veteran was put on notice that she could provide evidence of good cause for her failure to respond to the VA examination request. The Board finds as fact, that if the Veteran was willing to report for an examination, she would have contacted VA or her representative. However, VA has not received any statement from the Veteran addressing the findings made in the June 2017 SSOC. In short, the evidence shows that the Veteran failed without good cause to respond to a VA examination request.

Hence, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. No useful purpose would be served in remanding this matter for yet more development. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Failure to Appeal for Exam

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a).

38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The Veteran's claims for compensable ratings for her service connected hip and knee disabilities are claims for a higher disability evaluation; that is, they are not original compensation claims, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected. Therefore, the provisions of 38 C.F.R. § 3.655(b) govern the issue and they dictate that the claim for increase shall be denied if the Veteran fails to report for a scheduled examination.

The Board concludes that the Veteran was properly notified of the scheduled examination. See Ashley, 2 Vet. App. 307; Mindenhall, 7 Vet. App. 271. 

As the Veteran failed to report for an examination scheduled for her claims and she has not shown good cause for failing to appear, denial of a compensable ratings for the Veteran's hip and knee disabilities based on the application of 38 C.F.R. § 3.655(b) is warranted.


ORDER

Entitlement to an initial compensable disability rating for retropatellar pain syndrome, left knee, is denied.

Entitlement to an initial compensable disability rating for retropatellar pain syndrome, left knee, is denied.

Entitlement to an initial compensable disability rating for right hip strain, status post pelvic fracture, is denied.

Entitlement to an initial compensable disability rating for left hip strain, status post pelvic fracture, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


